DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/12/2022 has been entered.
Claims 1-30 are pending. 
Claim 1-30 are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving” and  “means for monitoring” in claim 29. The specification discloses means the communications manager 615, or its sub-components, may be implemented in hardware, code (e.g., software or firmware) executed by a processor, or any combination thereof. If implemented in code executed by a processor, the functions of the communications manager 615, or its sub-components may be executed by a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field- programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described in the present disclosure., Paragraph 139.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 11-15, 19-21, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication 2022/0174458) in view of Zhao et al. (US Publication 2022/0007227).
With respect to claims 1, 15, 29 and 30, Peng teaches A method for wireless communications at a first user equipment (UE), (UE1, Figure 1) comprising: 
transmitting, to a second UE, a first message in a first transmission time interval via the sidelink communications link; (transmit-end UE sends data to receive-end UE in first time via the unicast link, Paragraph 273. Examiner note: unicast link is the sidelink)
monitoring the sidelink communications link during a second transmission time interval subsequent to the first transmission time interval for a feedback message from the second UE in response to the first message transmitted by the first UE, (the transmit-end UE knows a HARQ feedback resource corresponding to data sent this time, when the transmit-end UE does not receive the ACK or the NACK on the HARQ feedback resource corresponding to the data sent this time, it is considered that the NACK is received, Paragraph 273. Examiner note: unicast link is the sidelink) wherein the monitoring is part of the radio link monitoring procedure for the sidelink communications link; (monitoring the unicast link is part of the monitor unicast link procedure, Paragraph 273)
incrementing, as part of the radio link monitoring procedure, the counter based at least in part on an unsuccessful receipt of the feedback message in the second transmission time interval; (During the monitor unicast procedure, when the transmit-end UE does not receive the ACK or the NACK on the HARQ feedback resource corresponding to the data sent this time, it is considered that the NACK is received, and a corresponding counter also needs to be incremented by 1, Paragraph 273) and
monitoring, based at least in part on incrementing the counter, whether the sidelink communications link corresponds to a radio link failure based at least in part on whether the counter satisfies the threshold value. (If the counter N reaches the threshold, it is determined that the unicast connection between the two UEs fails, Paragraph 277)
Peng doesn’t teach receiving signaling indicating a threshold value for a counter that is associated with a radio link monitoring procedure for a sidelink communications link;
Zhao receiving signaling indicating a threshold value for a counter that is associated with a radio link monitoring procedure for a sidelink communications link; (monitoring of a radio link for communication between the first terminal device and the second terminal device, Paragraph 21. The UE may receive the threshold configured by the network device, the threshold is carried in the RRC signaling, the DCI, or the broadcast information, Paragraph 97. The threshold is for counter, Paragraph 134. Examiner note: threshold for counter is associated with RLM procedure for side link)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng by receiving the signaling indicating the threshold value for the counter from a network entity as taught by Zaho. The motivation for combining Peng and Zaho is to be able to implement monitoring of a radio link for communication between the first terminal device and the second terminal device is realized, thereby relatively high spectrum efficiency and a relatively low transmission delay can be achieved.
With respect to claims 5 and 19, Peng teaches further comprising: resetting the counter based at least in part on a successful decoding of a hybrid automatic repeat request (HARQ) feedback message from the second UE.  (The counter is returned to zero if the ACK is received on the HARQ feedback resource, Paragraph 276) 
With respect to claims 6 and 20, Peng teaches further comprising: receiving a hybrid automatic repeat request (HARQ) feedback message prior to the counter satisfying the threshold value; (An ACK is received on the HARQ feedback resource before the counter reaches threshold, Paragraph 276) and resetting the counter based at least in part on the hybrid automatic repeat request (HARQ) feedback message (An ACK is received on the HARQ feedback resource before the counter reaches threshold, Paragraph 276)
With respect to claims 7 and 21, Peng teaches further comprising: monitoring, after incrementing the counter, for one or more feedback messages from the second UE prior to the counter satisfying the threshold value; (The counter is incremented by 1 if the NACK is received on the HARQ feedback resource or no ACK or NACK is received on the HARQ feedback resource, Paragraph 275. Examiner note: each time the counter is incremented, the link is monitored for NACK until counter reaches the threshold) and determining the radio link failure for the sidelink communications link based at least in part on none of the one or more feedback messages from the second UE being successfully received after the threshold value of the counter is satisfied. (If the counter N reaches the threshold, it is determined that the unicast connection between the two UEs fails, Paragraph 277. Examiner Note: if the counter reaches the threshold, then no Ack has been received)
With respect to claims 11 and 25, Peng doesn’t teach further comprising: determining the threshold value for the counter based at least in part on a preconfigured threshold value, a value determined during establishment of the sidelink communications link, a priority level associated with data of the first message transmitted via the sidelink communications link, receiving the signaling indicating the threshold value for the counter from a network entity, or a combination thereof.
Zaho teaches further comprising: determining the threshold value for the counter based at least in part on a preconfigured threshold value, a value determined during establishment of the sidelink communications link, a priority level associated with data of the first message transmitted via the sidelink communications link, receiving the signaling indicating the threshold value for the counter from a network entity, or a combination thereof. (monitoring of a radio link for communication between the first terminal device and the second terminal device, Paragraph 21. The UE may receive the threshold configured by the network device, the threshold is carried in the RRC signaling, the DCI, or the broadcast information, Paragraph 97. The threshold is for counter, Paragraph 134. Examiner note: threshold for counter is associated with RLM procedure for side link)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng by receiving the signaling indicating the threshold value for the counter from a network entity as taught by Zaho. The motivation for combining Peng and Zaho is to be able to implement monitoring of a radio link for communication between the first terminal device and the second terminal device is realized, thereby relatively high spectrum efficiency and a relatively low transmission delay can be achieved.
With respect to claims 12 and 26, Peng doesn’t teach the signaling indicating the threshold value for the counter is received during establishment of the sidelink communications link via radio resource control (RRC) signaling
Zhao teaches the signaling indicating the threshold value for the counter is received during establishment of the sidelink communications link via radio resource control (RRC) signaling. (The UE may receive the threshold configured by the network device, the threshold is carried in the RRC signaling, the DCI, or the broadcast information, Paragraph 97. The threshold is for counter, Paragraph 134. Examiner note: threshold for counter is associated with RLM procedure for side link)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng by receiving the signaling indicating the threshold value for the counter from a network entity as taught by Zaho. The motivation for combining Peng and Zaho is to be able to implement monitoring of a radio link for communication between the first terminal device and the second terminal device is realized, thereby relatively high spectrum efficiency and a relatively low transmission delay can be achieved.
With respect to claims 13 and 27, Peng teaches further comprising: determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value for the counter. (If the counter N reaches the threshold, it is determined that the unicast connection between the two UEs fails, Paragraph 277)
With respect to claims 14 and 28, Peng teaches further comprising: determining the unsuccessful receipt of the feedback message based at least in part on failing to successfully decode the feedback message in the second transmission time interval or in one or more subsequent feedback occasions. (The counter is incremented by 1 if the NACK is received on the HARQ feedback resource or no ACK or NACK is received on the HARQ feedback resource, Paragraph 275)

Claims 2-4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication 2022/0174458) in view of Zhao et al. (US Publication 2022/0007227) further in view of Yiu et al. (US Publication 2019/0029073).
With respect to claims 2 and 16, Peng teaches receiving a number of negative feedback messages from the second UE; (NACK is received on the HARQ feedback resource from receive-end UE, Paragraph 275.)
 failing to decode a number of feedback messages from the second UE; (the transmit-end UE does not receive the ACK or the NACK on the HARQ feedback, Paragraph 273. Examiner note: if no feedback is received therefore decoding fails.)
 incrementing the counter based at least in part on a total number of negative feedback messages and the number of feedback messages that failed decoding; (The counter is incremented by 1 if the NACK is received on the HARQ feedback resource or no ACK or NACK is received on the HARQ feedback resource, Paragraph 275) and
Peng in view of Zhao doesn’t teach determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value.
Yiu teaches determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value. (The UE 204 then then compares the RLF counter to the RLF counter threshold. If the RLF counter is greater than the RLF counter threshold, then the UE 204 declares a radio link failure, Paragraph 80)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng and Zhao by determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value as taught by Yiu. The motivation for combining Peng, Zhao and Yiu is to be able to improve various characteristics of wireless communications, such as data speed, power consumption, bandwidth allocation, data capacity, and cost.
With respect to claims 3 and 17, Peng teaches receiving a number of negative feedback messages from the second UE; (NACK is received on the HARQ feedback resource from receive-end UE, Paragraph 275.) incrementing the counter based at least in part on the number of negative feedback messages; (The counter is incremented by 1 if the NACK is received on the HARQ feedback resource or no ACK or NACK is received on the HARQ feedback resource, Paragraph 275) 
Peng in view of Zhao doesn’t teach determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value
Yiu teaches determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value (The UE 204 then then compares the RLF counter to the RLF counter threshold. If the RLF counter is greater than the RLF counter threshold, then the UE 204 declares a radio link failure, Paragraph 80)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng and Zhao by determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value as taught by Yiu. The motivation for combining Peng, Zhao and Yiu is to be able to improve various characteristics of wireless communications, such as data speed, power consumption, bandwidth allocation, data capacity, and cost.
With respect to claims 4 and 18, Peng teaches failing to decode a number of feedback messages from the second UE; (the transmit-end UE does not receive the ACK or the NACK on the HARQ feedback, Paragraph 273. Examiner note: if no feedback is received therefore decoding fails.) incrementing the counter based at least in part on the number of feedback messages that failed decoding; (The counter is incremented by 1 if the NACK is received on the HARQ feedback resource or no ACK or NACK is received on the HARQ feedback resource, Paragraph 275) and 
Peng in view of Zhao doesn’t teach determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value.
Yiu teaches determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value (The UE 204 then then compares the RLF counter to the RLF counter threshold. If the RLF counter is greater than the RLF counter threshold, then the UE 204 declares a radio link failure, Paragraph 80)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng and Zhao by determining the radio link failure for the sidelink communications link based at least in part on the counter exceeding the threshold value as taught by Yiu. The motivation for combining Peng, Zhao and Yiu is to be able to improve various characteristics of wireless communications, such as data speed, power consumption, bandwidth allocation, data capacity, and cost.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication 2022/0174458) in view of Zhao et al. (US Publication 2022/0007227) further in view of Cai et al. (US Publication 2020/0383162)
With respect to claims 8 and 22, Peng in view of Zhao doesn’t teach wherein the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link, a priority level associated with data of the first message transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof.
Cai teaches wherein the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link, a priority level associated with data of the first message transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof (determine at least one of the first counter threshold value, the second counter threshold value, the first increment parameter, the second increment parameter, the first decrement function variable, the second decrement function variable, the first decrement function, and the second decrement function based on any of a location information, a speed information, a statistics information of a number of candidate beams, and a statistics information of a quality of candidate beams of the client device, paragraph 86)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng and Zhao by the threshold value of the counter is determined during establishment of the sidelink communications link is based at least in part on a speed of the first UE or the second UE, a congestion level of the sidelink communications link as taught by Cai. The motivation for combining Peng, Zhao and Cai is to be able to reduce number of packets missed during Radio link failure. 

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication 2022/0174458) in view of Zhao et al. (US Publication 2022/0007227) further in view of Chae et al. (US Publication 2021/0051673).
With respect to claims 9 and 23, Peng in view of Zhao doesn’t teach further comprising: determining an upper bound and a lower bound for the threshold value of the counter, wherein the upper bound and the lower bound are based at least in part on preconfigured values, a priority level associated with data of the first message transmitted via the sidelink communications link, an application for which the sidelink communications link is used, or a combination thereof.
Chae teaches further comprising: determining an upper bound and a lower bound for the threshold value a combination thereof. (a base station (e.g. eNB or gNB) may transmit, to a wireless device, a configuration message indicating one or more QoS conditions such as latency (upper and/or lower) thresholds or priority (upper and/or lower) thresholds or reliability (upper and/or lower) thresholds or target coverage thresholds (upper and/or lower) for a resource pool usage. The one or more QoS conditions may be preconfigured to a wireless device or may be stored in USIM or memory of a wireless device, paragraph 71)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng and Zhao by an upper bound and a lower bound for the threshold value of the latency as taught by Chae. The motivation for combining Peng, Zhao and Chae is to be able to apply upper and lower boundary for a counter in order to find most optimal range. 

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Publication 2022/0174458) in view of Zhao et al. (US Publication 2022/0007227) further in view of Mashimo et al. (US Publication 2017/0359131).
With respect to claims 10 and 24, Peng in view of Zhao doesn’t teach further comprising: reconfiguring the threshold value of 
Mashimo teaches further comprising: reconfiguring the threshold value  (thresholds for the buffer amount are changed dynamically depending on a travel speed of the mobile communication terminal, paragraph 71)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Peng and Zhao by reconfiguring the threshold value of the counter based at least in part on a change in speed of the first UE or the second UE as taught by Mashimo. The motivation for combining Peng, Zhao and Mashimo is to be able to dynamical change threshold of counter in order to provide stable data communication with a small delay by performing multi-route control based on changes in communication quality in terms of a delay in data transmission from a wireless communication terminal.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472